DETAILED ACTION
This office action is responsive to claims 1 – 20 received on 6/23/2022 in this application Purkait et al., U.S. Patent Application No. 16/848,217 (Filed April 14, 2020).

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 6/15/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. The references listed therein have been considered, and placed in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 - 7 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
Claim 1 - 7 cover a computer program per se, and fail to recite any device or structure comprising the invention because under the broadest reasonable interpretation they include purely software embodiments.  The specification at ¶¶ 0036 & 0037 states the claimed data stores may be may be “data warehouses” and merely “may include” hardware embodiments thus failing to limit the data stores to hardware embodiments.  The specification at ¶ 0038 also fails to limit the claimed servers to hardware embodiments describing various types of software servers but failing to limit the servers to physical hardware.  See Interim Guidance on Subject matter Eligibility, U.S. Patent and Trademark Off. (December 16, 2014) available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; see also MPEP 2106(I); see also Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, U.S. Patent and Trademark Off. (Aug. 24, 2009), available at http://www.uspto.gov/web/offices/pac/dapp/opla/2009-08-25_interim_101_instructions.pdf.


Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Engelko et al., United States Patent Application Publication No. 2016/017097 (Published June 16, 2016, filed December 12, 2014) (“Engelko”) in view of Gandhi, S/4HANA Conversion (Published 6/24/2019) retrieved from https://blogs.sap.com/2019/06/24/s4hana-conversion/ on 8/7/2022 (“Gandhi”). 


Claims 1, 8, and 15
With respect to claims 1, 8, and 15, Engelko teaches the invention as claimed including a digital content management system, comprising:
one or more data stores to store and manage data within a network; one or more servers to facilitate operations using information from the one or more data stores; a final enterprise resource planning (ERP) system that communicates with the one or more servers and the one or more data stores in the network, the final ERP system created based on a shell conversion technique from a legacy ERP system, the shell conversion technique comprising the following: {A conversion system is disclosed for converting a legacy SAP enterprise resource planning [ERP] system to a final next generation ERP such as SAP HANA which communicates with a server and a datastore such as a database.  Engelko at fig. 1; id. at ¶¶ 0005, 0018, 0027.}
make a copy of the legacy ERP system; {The legacy ERP is Unicode converted and copied into a shadow copy to allow the upgrade to proceed without requiring downtime during the whole upgrade process. Engelko at ¶¶ 0028 & 0042 – 0044.}
perform a remediation of the upgraded next generation ERP system; {The shadow copy is first upgraded and then remediated by having data transformed and migrated into the shadow copy of the HANA shell.  Engelko at ¶¶ 0005, 0018, 0028, 0036.}
make a copy of the remediated and upgraded next generation ERP system; create at least one of a development ERP system, a quality ERP system, or a production ERP system from the copy of the remediated and upgraded next generation ERP system; and provide the final ERP system, the final ERP system based on at least one of the created development ERP system, quality ERP system, or production ERP system. {The shadow copy of the upgraded and remediated HANA is copied into the target HANA deployment production system for use by the users of the ERP.  Engelko at ¶¶ 0005 & 0046}
However, Engelko doesn’t explicitly teach the limitation:
create a base shell from the copy of the legacy ERP system; perform a Unicode conversion of the base shell of the legacy ERP system; upgrade the Unicode converted base shell of the legacy ERP system to a next generation ERP system; {Gandhi does teach this limitation.  Gandhi teaches that the method to upgrade an SAP ERP to HANA using a shadow copy, as taught in Engelko, may include upgrading from an SAP ERP to HANA using a shadow copy by first performing a Unicode conversion on the application shell of the ERP system, then upgrading the ERP to a HANA shell using upgrade media, and then migrating customized data into the upgraded ERP before copying the shadow copy into the new generation target HANA system which is then made available to the end user.  Gandhi at pgs. 2, 10, & 11.
Engelko and Gandhi are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of SAP ERP to SAP HANA conversion, and both are trying to solve the problem of how to copy and transform the ERP application as part of the conversion process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine upgrade an SAP ERP to HANA using a shadow copy as taught in Engelko, with first upgrading the ERP shell and then applying the transformed data, as taught in Gandhi.  Gandhi states that performing the upgrade in two steps allow for more application uptime.  Id. at pg. 11.  Therefore, one having ordinary skill in the art would have been motivated to combine upgrade an SAP ERP to HANA using a shadow copy as taught in Engelko, with first upgrading the ERP shell and then applying the transformed data, as taught in Gandhi, for the purpose of using a known HANA conversion method method to reduce the downtime associated with the upgrade.}

Claims 2, 9, and 16
With respect to claims 2, 9, and 16, Engelko and Gandhi teaches the invention as claimed including:
wherein the shell conversion technique further comprises: making a second copy of the legacy ERP system, the second copy serving as a backup copy of the legacy ERP system.   {The original copy of the legacy ERP is maintained such that the upgrades and transformations are applied to the first copy [shadow copy] and the target instead of the original copy. Engelko at ¶¶ 0042 – 0046.}

Claims 3, 10, and 17
With respect to claims 3, 10, and 17, Engelko and Gandhi teaches the invention as claimed including:
making a second copy of the remediated and upgraded next generation ERP system, the second copy serving as a backup copy of the remediated and upgraded next generation ERP system.  {The shadow copy of the upgraded and remediated HANA is copied into the target HANA deployment production system for use by the users of the ERP.  Engelko at ¶¶ 0044 – 0046.  A backup copy of the target HANA may be preserved in non-volatile storage.  Id. at ¶ 0026.}

Claims 4, 11, and 18
With respect to claims 4, 11, and 18, Engelko and Gandhi teaches the invention as claimed including:
wherein creating the base shell from the copy of the legacy ERP system comprises: identifying target applications for reuse in the final ERP system; identifying obsolete applications or functions; {Add-ons and custom code are checked for migration and obsolete add-ons and custom code are identified.  Gandhi at pgs. 3 – 5 and 8.}
and dissociating historical data associated with the copy of the legacy ERP system.  {First the application code dissociated from tis data is upgrading to a HANA shell using upgrade media and then the customized data is migrated into the upgraded ERP.  Gandhi at pgs. 2, 10, & 11.}

Claims 5, 12, and 19
With respect to claims 5, 12, and 19, Engelko and Gandhi teaches the invention as claimed including:
wherein the shell conversion technique further comprises: formatting and migrating the historical data; and re-associating the historical data with the copy of the remediated and upgraded next generation ERP system.  {The data is structurally adjusted, formatted, and transformed for migration into the shadow copy of the HANA shell.  Engelko at ¶¶ 0018, 0028, 0036, 0037, 0045.}

Claims 6, 13, and 20
With respect to claims 6, 13, and 20, Engelko and Gandhi teaches the invention as claimed including:
wherein performing the remediation of the upgraded next generation ERP system comprises: remediating the target applications for reuse in the final ERP system; and adding additional applications or functions to the upgraded next generation ERP system.  {Add-ons and custom code are checked for upgrade [remediated] and new add-ons can be activated for the final ERP system.  Gandhi at pgs. 3 – 5 and 8.}

Claims 7 and 14
With respect to claims 7 and 14, Engelko and Gandhi teaches the invention as claimed including:
wherein the final ERP system communicates with at least one of the following data sources: a website, a document, a database, a web feed, a sensor, a geolocation data source, a server, an analytics system, a mobile computing device, a planning and forecasting system, or a visualization and reporting system.  {The target HANA system communicates with a database.  Engelko at fig. 1 & ¶¶ 0025 & 0026.}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										August 7, 2022
Examiner, Art Unit 2199

/JASON D MITCHELL/Primary Examiner, Art Unit 2199